             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               CIVIL ACTION
TANYA GLENN BUTLER,
                                               No. 2:19-cv-03922
                   Plaintiff,
                                               NOTICE OF APPEARANCE
             vs.

POLICE AND FIRE FEDERAL
CREDIT UNION & SQUARE, INC.,

                   Defendants.


                          NOTICE OF APPEARANCE

TO THE CLERK:

      Kindly enter my appearance on behalf of Defendant, Square, Inc., in the

above-noted matter.

Dated: September 25, 2019
                                 STRADLEY RONON STEVENS &
                                 YOUNG, LLP

                                 /s/Andrew K. Stutzman
                                 Andrew K. Stutzman (PA ID No. 72922)
                                 Christopher A. Reese (PA ID No. 308939)
                                 STRADLEY RONON STEVENS & YOUNG, LLP
                                 2005 Market Street, Suite 2600
                                 Philadelphia, PA 19103-7018
                                 T: (215) 564-8008
                                 F: (215) 564-8120




                                                                          4269657v.1
                       CERTIFICATE OF SERVICE
           I, Andrew K. Stutzman, hereby certify that the foregoing Entry of

Appearance was served via CM/ECF upon the following:



                               Gregory Gorski
                             Gorski Law PLLC
                        1635 Market Street, Suite 1600
                           Philadelphia, PA 19103
                            Attorneys for Plaintiff
                             Tanya Glenn Butler




                                       /s/ Andrew K. Stutzman
                                       Andrew K. Stutzman
                                       Christopher A. Reese
Date: September 24, 2019




                                                                         4269657v.1
